Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application JP 2019-229643 filed in Japan on 12/19/2019.
	Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128 in view of Liu et al. CN 209243600 and Lu et al. CN 110224212.
Claim 1: Uraki et al. disclose a display device comprising: 
(Fig. 1) a display unit DSP/PNL [0024] including a pixel circuit PX; 
(Fig. 2) an antenna AT including at least one antenna element AI that is flat; 
where a direction (upward direction) for the display unit DSP/PNL to display an image is defined as an upper side, where another direction (downward direction) opposite to the direction is defined as a lower side.
except
a noise barrier plate comprising a metal or a magnetic substance; and 
a casing having a bottom comprising a metal or a resin, wherein the at least one antenna element is disposed under the display unit, the noise barrier plate is disposed under the at least one antenna element, and the bottom is disposed under the noise barrier plate.
However Liu et al. teach
(Fig. 1) a noise barrier plate 8 comprising a metal or a magnetic substance (the sound barrier unit plate 8 made of metal plate shell and inner sound absorbing material 6);
Lu et al. further teach
(Fig. 2) a noise barrier plate 2; and 
a casing 3 (protective cover) having a bottom comprising a metal or a resin (ship steel plate), 
wherein the at least one antenna element 1 (antenna mounting tray 1) is disposed under the display unit (Lu’s antenna mounting tray 1 is equivalent to Uraki’s antenna AT which is disposed under display unit DSP/PNL), 
(Fig. 2) the noise barrier plate 2 is disposed under the at least one antenna element (1), and the bottom 3 (lower protective cover) is disposed under the noise barrier plate 2, 
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Liu's structure in order to provide absorption of acoustic energy, as taught by Liu [Abstract]; and with Lu's structure in order to provide noise reduction, as taught by Lu [Abstract].

Claims 3, 4:
Lu et al. further teach
Claim 3: (Fig. 2) more than a half of the at least one antenna element (1) is disposed on the noise barrier plate 2 in a plan view when the display unit is viewed from above (Lu’s antenna mounting tray 1 is equivalent to Uraki’s antenna AT which is disposed under display unit DSP/PNL).
Claim 4: (Fig. 2) the entire at least one antenna element (1) is disposed on the noise barrier plate 2 in the plan view.
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Lu's structure in order to provide noise reduction, as taught by Lu [Abstract].

Claims 6, 7: Uraki et al. disclose 
Claim 6: (Fig. 1) a display unit DSP/PNL [0024], a substrate AR (array substrate) [0025] on which the pixel circuit pixel circuit PX is disposed, and a driver element SW (switching element) [0027] electrically connected to the pixel circuit PX at an end of the substrate AR, the driver element SW being configured to input, to the pixel circuit, a voltage signal having a level corresponding to image data, and the at least one antenna element AT is spaced away from the end by equal to or more than 10 mm in a plan view when the display unit is viewed from above (inherent).
Claim 7: (Fig. 3) the antenna AT includes two feeder lines (antenna coil AT2 includes 2 feeder line) [0042] connected to the at least one antenna element, and in the plan view, the two feeder lines extend from the at least one antenna element toward the end [0033-00034] and overlap each other – Regarding the limitation “overlap each other”: It would have been obvious to one having ordinary skill in the art at the time the invention was made for the two feeder lines overlap each other. Since it has been held that forming in one piece by putting together two feeder lines of an antenna, involves only routine skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Liu et al. CN 209243600, Lu et al. CN 110224212 as applied to claim 1 above, and further in view of Ohba et al. US 2008/0211721.
Claim 5:
Ohba et al. teach 
(Figs. 1A, 3) the at least one antenna element comprises a plurality of antenna elements 13/23 (first/second antenna elements) [0040] electrically connected together, and the plurality of antenna elements 13/23 overlap each other in a plan view when the display unit is viewed from above (a first case and a second case being connected and at least partly overlapping with each other) [0012]
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Ohba's structure in order to provide an antenna device used for the portable wireless device, as taught by Ohba [0002].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Liu et al. CN 209243600, Lu et al. CN 110224212 as applied to claim 1 above, and further in view of Schmid et al. US 2013/0225075.
Claim 8: 
Schmid et al. teach
(Figs. 1, 2A) a controller configured to control a refresh rate of the display unit, wherein the controller sets the refresh rate in a period during which the antenna 106 [0048] communicates with a communication medium to be smaller than the refresh rate in a period during which the antenna does not communicate with the communication medium (the LCD control circuitry has at least first and second refresh rates and is operative at a first, lower refresh rate during operation of the contactless communication circuitry associated with the contactless payment antenna 106 in carrying out a transaction and at a second, higher refresh rate at times when the contactless communication circuitry is not carrying out a transaction, thereby to reduce interference to operation of the contactless communication circuitry resulting from operation of the LCD display) [0005] [0012].
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Schmid's structure in order to provide reduction in interference between the LCD control circuitry and the contactless antenna communication circuitry, as taught by Schmid [0004].

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable being over Uraki et al. US 2016/0226128, Liu et al. CN 209243600, Lu et al. CN 110224212, Schmid et al. US 2013/0225075 as applied to claim 8 above, and further in view of Hirakata et al. US 2017/0227807.
Claims 10, 11: 
Hirakata et al. teach
Claim 10: the pixel circuit comprises an oxide semiconductor [0096].
Claim 11: the pixel circuit comprises an In-Ga- Zn-O oxide semiconductor (an oxide semiconductor containing at least one of indium, gallium, and zinc, such as an In—Ga—Zn-based metal oxide) [0096].
It would have been obvious to one of ordinary skill in the art to modify Uraki's invention with Hirakata's structure in order to suppress deterioration of the transistor characteristics, as taught by Hirakata [0097].

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 2 is the inclusion of the limitation 
“…the noise barrier plate comprises a ferrite magnetic substance comprising an iron oxide, and the bottom comprises a stainless steel material.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. 
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…the controller sets the refresh rate in the period during which the antenna communicates with the communication medium to be equal to or less than 10 Hz.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 9-11 are also allowed due to their virtue of dependency.
Uraki et al. US 2016/0226128, Schmid et al. US 2013/0225075, Ohba et al. US 2008/0211721 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871